DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 16-22, 24-30 and 36-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gregg (US 10,147,296).
Regarding claims 1 and 21:  Gregg discloses a system for detecting falls and discriminating the severity of falls comprising:
receiving, by a computing device (120, 130), motion data (activity log, 132, includes notable fall event including lie period) obtained by one or more sensors (131; col. 3, lines 1-24) over a time period, wherein the one or more sensors (131) are worn (wearable device, 130) by a user; determining, by the computing device, an impact experienced by the user based on the motion data, the impact occurring during a time interval of the time period (col. 3, line 3, line 37; col. 4, line 1); determining, by the 

Regarding claims 2 and 22:  Gregg discloses determining the motion characteristics of the user comprises determining, based on the motion data, that the user was walking prior to the time interval (col. 3, lines 55-57).

Regarding claims 4 and 24:  Gregg discloses determining the motion characteristics comprises determining, based on the motion data, that the user was moving a body part according to a flailing motion or a bracing motion (slipping; when the arms move away from the body) prior to the time interval (col. 3, line 48).

Regarding claims 5 and 25:  Gregg discloses determining the motion characteristics comprises determining, based on the motion data, that the user was walking after the time interval (getting up to walk after the fall) (col. 3, lines 55-59).



Regarding claims 7 and 27:  Gregg discloses determining the motion characteristics comprises determining, based on the motion data, that an orientation of a body part of the user changed one or more times after the time interval (getting up, lying down in a lie state) (col. 3, lines 55-65).

Regarding claims 8 and 28:  Gregg discloses presenting an indication that the user has fallen on at least one of a display device or an audio device of the computing device (col. 8, lines 23-40).

Regarding claims 9 and 29:  Gregg discloses transmitting data to a communications device remote from the computing device, the data comprising an indication that the user has fallen (col. 9, lines 45-55).

Regarding claims 10 and 30:  Gregg discloses the communications device is associated with an emergency response system (col. 9, line 48).

Regarding claims 16 and 36:  Gregg discloses the method is performed by a co-processor (121) of the computing device, and wherein the co-processor is configured to receive the motion data from the one or more sensors, process the motion data, and 

Regarding claim 17:  Gregg discloses the computing device comprises at least some of the one or more sensors (131) (detect motion, falls, acceleration, G-forces and/or impacts) (col. 3, lines 1-6).

Regarding claims 18 and 37:  Gregg discloses the mobile computing device is worn on an arm or a wrist of the user (smart watch which is worn on a wrist) while the motion data is obtained by the one or more sensors (col. 2, lines 60-64).


Regarding claims 19 and 38:  Gregg disclose a wearable mobile device (col. 2, lines 60-67).

 	Regarding claims 20 and 39:  Gregg discloses a smart watch (col. 2, lines 60-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 10,147,296) in view of Narasimhan et al. (US 2013/0120147).
Regarding claims 3 and 23:  Gregg does not disclose the motion is a characteristic of a user traversing stairs.  Narasimhan (in the same field of the invention) discloses a fall detection system comprising determining the motion characteristics comprises determining, based on the motion data, that the user was traversing stairs prior to the time interval [0059, 0063-0073].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the traversing stairs data as taught by Narasimhan in a system as disclosed by Gregg to incorporate additional high risk fall data to appropriately determine a fall.

Allowable Subject Matter
Claims 11-15 and 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Doezman (US 2013/0143519) discloses a fall-responsive emergency device.
-Heaton et al. (US 10,226,204) discloses a method for detecting and responding to falls.
-Devdas et al. (US 2017/0193787) discloses a method for detecting and handling fall.
-Ross (US 9,640,057) discloses a personal fall detection system.
-Fortino et al. (NPL: Fall-MobileGuard: Smart real-time fall detection system).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        2/25/21